Order filed, January 10, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00704-CR
                                ____________

                     CHRISTI ANN HERRERA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 155th District Court
                            Waller County, Texas
                        Trial Court Cause No. 13,756


                                     ORDER

      The reporter’s record in this case was due September 14, 2012. See Tex. R.
App. P. 35.1. On September 26, 2012, this court ordered the court reporter to file
the record within 30 days. On November 28, 2012, this court again ordered the
court reporter to file the record within 30 days. The record has not been filed with
the court. Because the reporter’s record has not been filed timely, we issue the
following order.
      We order Katheryne Kyriell and Vicki Brown, the court reporters, to file
the record in this appeal within 30 days of the date of this order. No further
extension will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Katheryne Kyriell and Vicki Brown
do not timely file the record as ordered, we will issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM